Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-13,17-21, drawn to an eartip constructed in two portions with an aperture formed of electrically conductive material, under classes A61B 5/7405; A61B 5/7425
Group 2, claim(s) 14-16, drawn to a relaxation mask defining a pair of eye cavities and comprising a head strap for securing the relaxation mask to a subject’s head such that the ye cavities overlie the subject’s eyes, under classes G02B 2027/0194; G02B 27/0012; G08B 27/017.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
A telephone call was made to Timothy Bryan on 20th July, 2020 to request an oral election to the above restriction requirement, 
During a telephone conversation with Timothy Bryan, a provisional election was made without traverse to prosecute the invention of Application #16509942 claims 1-13 and 17-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1).
In regards to claim 1, Cheney teaches an eartip comprising: a first portion defining a cavity for receiving an earbud and an aperture (Paragraphs 41, 42), and a second portion overlying the aperture and formed of an electrically conductive material (paragraph 77).
Cheney fails to teach an electrically conductive plug having a first end disposed within the aperture and a second end coupled to the second portion to provide an electrically conductive path between the second portion and the cavity.  Anderson on the other hand teaches an electrically conductive plug having a first end disposed within the aperture and a second end coupled to the second portion to provide an electrically conductive path between the second portion and the cavity (Paragraphs 80, 87, 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anderson’s teaching with Cheney’s teaching in order to effectively have a safe audio interface of an ear plug device.
In regards to claim 2, Cheney modified via  Anderson teaches the first portion is not electrically conductive (Paragraph 92).
In regards to claim 3, Cheney modified teaches the electrically conductive material comprises an elastomer and electrically conductive particles suspended in the elastomer (Paragraph 33).

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1). as applied to claim 3 above, and further in view of Glenn et al. (US 20190111261 A1).
In regards to claim 4,  Cheney modified fails to teach  the electrically conductive material comprises an elastomer and an electrically conductive coating on a surface of the elastomer.  Glenn on the other hand teaches the electrically conductive material comprises an elastomer and an electrically conductive coating on a surface of the elastomer.  Glenn on the other hand teaches the electrically conductive material comprises an elastomer and an electrically conductive coating on a surface of the elastomer (Claims 3, 5).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Glenn’s teaching with Cheney modified’s teaching in order to effectively have a safe audio interface of an ear plug device.
In regards to claim 6, Cheney modified fails to teach the eartip is formed in a two-shot molding process in which the first portion is formed in a first molding portion and the second portion is molded directly on top of the first portion in a second molding operation.  Glenn on the other hand teaches the eartip is formed in a two-shot molding process in which the first portion is formed in a first molding portion and the second portion is molded directly on top of the first portion in a second molding operation (Paragraph 66).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Glenn’s teaching with Cheney modified’s teaching in order to effectively have a safe audio interface of an ear plug device.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1) and Glenn et al. (US 20190111261 A1).as applied to claim 4 above, and further in view of Oommen et al. (US 10860114 B1).
In regards to claim 5, Cheney modified fails to teach the second portion comprises between 2.5% and 6% of the electrically conductive particles by weight.  Oommen on the other hand, teaches the second portion comprises between 2.5% and 6% of the electrically conductive particles by weight (Column 7, lines 49-52).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oommen’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1). as applied to claim 1 above, and further in view of Doyle et al. (US 20200314997 A1).
In regards to claim 7, Cheney modified fails to teach the first portion is formed of a first elastomer having a first durometer, and wherein the second portion is formed of a second, electrically conductive elastomer having a second durometer that is softer than the first durometer.
Doyle on the other hand teaches the first portion is formed of a first elastomer having a first durometer, and wherein the second portion is formed of a second, electrically conductive elastomer having a second durometer that is softer than the first durometer (Paragraphs 30, 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Doyle’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1) and Higgins et al. (US 20200186903 A1).
In regards to claim 8,  Cheney teaches an ear-piece comprising a first portion defining a cavity for receiving an earbud and an aperture (Paragraphs 41, 42), and a second portion overlying the aperture and formed of an electrically conductive material (paragraph 77).
Cheney fails to teach an in-ear earpiece comprising an earbud comprising a transducer. Anderson on the other hand teaches an in-ear earpiece comprising an earbud comprising a transducer (Abstract; Paragraphs 18, 22).  Anderson then teaches a first portion defining a cavity for receiving the earbud and an aperture, and a second portion overlying the aperture and formed of an electrically conductive material; and an electrically conductive plug having a first end disposed within the aperture and a second end coupled to the second portion to provide an electrically conductive path between the second portion and the electrically conductive material (Paragraphs 80, 87, 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anderson’s teaching with Cheney’s teaching in order to enable the appropriate conductivity of the ear plug device.
Cheney modified fails to teach 30Bose Docket No.: WL-19-052-USan electrically conductive pin.  Higgins on the other hand teaches an eartip device with conductive pogo pins (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Higgin’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.
In regards to claim 9, Cheney modified via Higgins teaches the electrically conductive pin comprises a pogo pin (Paragraph 23).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1) and Higgins et al. (US 20200186903 A1) as applied to claim 8 above, and further in view of Glenn et al. (US 20190111261 A1).
In regards to claim 10, Cheney modified fails to teach the electrically conductive material comprises an elastomer and electrically conductive particles suspended in the elastomer.  Glenn on the other hand teaches the eartip is formed in a two-shot molding process in which the first portion is formed in a first molding portion and the second portion is molded directly on top of the first portion in a second molding operation (Paragraph 66).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Glenn’s teaching with Cheney modified’s teaching in order to effectively have a safe audio interface of an ear plug device.
In regards to claim 11, Cheney modified teaches the elastomer comprises silicone (Paragraph 33).


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1), Higgins et al. (US 20200186903 A1) and Glenn et al. (US 20190111261 A1).as applied to claim 11 above, and further in view of Oommen et al. (US 10860114 B1).
In regards to claim 12, Cheney modified fails to teach the second portion comprises between 2.5% and 6% of the electrically conductive particles by weight.  Oommen on the other hand, teaches the second portion comprises between 2.5% and 6% of the electrically conductive particles by weight (Column 7, lines 49-52).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Oommen’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1) and Higgins et al. (US 20200186903 A1) as applied to claim 8 above, and further in view of Doyle et al. (US 20200314997 A1).
In regards to claim 13, Cheney modified fails to teach the first portion is formed of a first elastomer having a first durometer, and wherein the second portion is formed of a second, electrically conductive elastomer having a second durometer that is softer than the first durometer.
Doyle on the other hand teaches the first portion is formed of a first elastomer having a first durometer, and wherein the second portion is formed of a second, electrically conductive elastomer having a second durometer that is softer than the first durometer (Paragraphs 30, 36).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Doyle’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.


Claims 17-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1),  Higgins et al. (US 20200186903 A1) and Delfino et al. (US 20180098885 A1).
In regards to claim 17,  Cheney teaches an ear-piece comprising a first portion defining a cavity for receiving an earbud and an aperture (Paragraphs 41, 42), and a second portion overlying the aperture and formed of an electrically conductive material (paragraph 77).
Cheney fails to teach an in-ear earpiece comprising an earbud comprising a transducer. Anderson on the other hand teaches an in-ear earpiece comprising an earbud comprising a transducer (Abstract; Paragraphs 18, 22).  Anderson then teaches a first portion defining a cavity for receiving the earbud and an aperture, and a second portion overlying the aperture and formed of an electrically conductive material; and an electrically conductive plug having a first end disposed within the aperture and a second end coupled to the second portion to provide an electrically conductive path between the second portion and the electrically conductive material (Paragraphs 80, 87, 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Anderson’s teaching with Cheney’s teaching in order to enable the appropriate conductivity of the ear plug device.
Cheney modified fails to teach 30Bose Docket No.: WL-19-052-USan electrically conductive pin.  Higgins on the other hand teaches an eartip device with conductive pogo pins (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Higgin’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.
Cheney modified fails to teach the aperture is coaxially arranged with the electrically conductive pin. Delfino, however, teaches the aperture is coaxially arranged with the electrically conductive pin (Paragraph 17).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Delfino’s teaching with Cheney modified’s teaching in order to enable the appropriate conductivity of the ear plug device.
In regards to claim 18, Cheney modified via Higgins teaches the electrically conductive pin comprises a pogo pin (Paragraph 23).
In regards to claim 19, Cheney modified via Anderson teaches an electrically conductive plug having a first end disposed within the aperture and a second end coupled to the second portion to provide an electrically conductive path between the second portion the electrically conductive material (Paragraphs 80, 87, 103).
In regards to claim 21, Cheney modified via Higgins teaches the aperture is arranged to accommodate the electrically conductive pin such that the electrically conductive pin passes through the first portion and into contact with the second portion (Abstract; Paragraphs 6, 7, 19, 20).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheney et al. (US 20170195770 A1) in view of Anderson et al. (US 20200374615 A1),  Higgins et al. (US 20200186903 A1) and Delfino et al. (US 20180098885 A1) as applied to claim 17 above, and further in view of Moussakhani (US 20200266529 A1).
In regards to claim 20, Cheney modified fails to teach the second portion covers the second end of the electrically conductive plug such that no portion of the electrically conductive plug comes into direct contact with a subject's skin during use.  Moussakhani on the other hand teaches the second portion covers the second end of the electrically conductive plug such that no portion of the electrically conductive plug comes into direct contact with a subject's skin during use (Abstract; Claim 1).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Moussakhani’s teaching with Cheney modified’s teaching in order to effectively have a safe audio interface of an ear plug device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D AFRIFA-KYEI/
Examiner, Art Unit 2685                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685